Title: To Thomas Jefferson from James Wilkinson, 22 January 1808
From: Wilkinson, James
To: Jefferson, Thomas


                  
                     Friday Evening—Jany. 22nd. 08—
                  
                  General Wilkinson has this moment received from Baltimore, where his papers generally are, a Letter from President Adams on a subject which for several Days has agitated the public Councils—He transmits the original for the Presidents perusal & hopes to find the Copy of that to which it is the Answer.—G. W. would wish a copy of this Letter to reach the House of deligates, if he knew how to effect the object with propriety.—
               